--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit No. 10.


STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (the “Agreement”) is made as of this 29th day of
November, 2008, (the “Effective Date”) by and between AmeriResource
Technologies, Inc., a Delaware corporation, (“ARIO”), and Midnight Holdings
Group, Inc., a Delaware corporation (“MHGI”), (ARIO, and MHGI may hereinafter be
referred to individually as a “Party” or collectively as the “Parties”).


RECITALS:


WHEREAS, ARIO is interested in expanding its business through investments and
acquisitions in all industries that have a niche market;


WHEREAS, MHGI is a holdings company that owns intellectual property as well as
subsidiary entities which are or have been engaged in providing aftermarket
automotive products and services for both new and used automobiles; and


WHEREAS, ARIO desires to acquire 41% of the outstanding Convertible Preferred
Series A stock of MHGI, and MHGI is interested in exchanging 41% of their
Convertible Preferred Series A stock for 250,000 shares of AmeriResource
Convertible Preferred Series “E”  stock, pursuant to the terms and conditions
described herein and for the consideration set forth herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the promises, representations, and covenants
described herein, and in consideration of the recitals above, which are
incorporated herein by reference, and for other good and valuable consideration,
the receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereby agree as follows:


1.         Consideration and Exchange of Shares.


(a)        Exchange of Shares. The Parties hereto agree that MHGI will, upon the
final closing, exchange, assign, transfer and convey exclusively to ARIO FOUR
MILLION ONE HUNDRED THOUSAND SHARES (4,100,000) shares of MHGI Convertible
Preferred Series “A” stock (the “MHGI Shares”), constituting 41% of the issued
and outstanding Convertible Preferred Series A stock of MHGI, in exchange for
TWO HUNDRED AND FIFTY THOUSAND (250,000) shares of AmeriResource Convertible
Preferred Series E stock (the “ARIO Shares”).  Upon the effective closing of
this Agreement, MHGI will become a majority-owned subsidiary of ARIO.


(b)        Contingent Consideration prior to Closing. The Effective Closing of
the Stock Exchange between the Parties shall occur when MHGI brings its
financial statements current with the filings of its Form 10 KSB for year-end
December 31, 2007 and 2008, and all quarterly filings, through filing of all
Form 10 Qs, for the calendar years 2007, 2008, and 2009. Upon the filing of all
financial statements thereby bringing MHGI current in its filings, the Effective
Closing or exchange of the shares will take place at a designated place between
the Parties.  ARIO hereby agrees that it shall provide the necessary funding and
management to allow MHGI to complete its obligations under this contingency.

 
1

--------------------------------------------------------------------------------

 


3.         Closing. The closing of the transaction shall be held within ten (10)
business days following the final filing of MHGI financial statements thereby
bringing the Company current in its financial statements. The anticipated
Closing date, (the “Closing”), is in June or July of 2009. The Closing of this
Agreement and exchange of stock shall take place at the offices of ARIO, in the
City of Las Vegas, Nevada, or at such other place as the Parties may agree to.
At Closing, the Parties shall deliver all information and documents necessary or
reasonable required by the Parties to fulfill their respective obligations as
outlined hereunder.


4.         Conditions Precedent to Closing.


(a)        Conditions to Obligations of AmeriResource. The obligations of
AmeriResource under this Agreement are subject to the fulfillment on or prior to
Closing of the following conditions:


(i)           Representations and Warranties Correct; Performance of
Obligations.  The representations and warranties made by AmeriResource herein
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects at Closing with the same force and effect
as if they had been made on and as of Closing. ARIO shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by AmeriResource and the transactions herein contemplated, on or
prior to the Closing.


(b)        Conditions to Obligations of MGHI. The obligations of MHGI under this
Agreement are subject to the fulfillment on or prior to Closing of the following
conditions:


(i)           Representations and Warranties Correct; Performance of
Obligations.  The representations and warranties made by MHGI herein shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects at Closing with the same force and effect as if
they had been made on and as of Closing. MHGI shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to Closing.


5.         Representations and Warranties of MHGI.  MHGI makes the following
warranties and representations to AmeriResource:


(a)        MHGI represents and warrants that prior to this transaction, MHGI is
authorized to issue One Billion (1,000,000,000) shares of voting common stock
and Ten Million 10,000,000 shares of Preferred Series Stock and has
approximately NINE HUNDRED AND TWENTY EIGHT MILLION, ONE HUNDRED AND SIXTY EIGHT
THOUSAND (928,168,000) issued and outstanding of common voting stock and had a
total of FOUR MILLION (4,000,000) issued and outstanding of Preferred Series
Stock as of the date of this Agreement. MHGI further represents and warrants
that MHGI is a corporation duly incorporated and in good standing as a
corporation under the laws of the State of Delaware and have all necessary
corporate power and authority to engage in the business in which they are
presently engaged.

 
2

--------------------------------------------------------------------------------

 
 
(b)       MHGI represents and warrants that it has the full right, power, legal
capacity, and authority to enter into, and perform its respective obligations
under this Agreement, and that this Agreement will not conflict with any other
obligations, contracts or other agreements.


(c)       MHGI represents and warrants that the operations of MHGI will not
undergo any material change from the date hereof until the date of Closing and
that the operations and assets of MHGI are all adequately insured.


(d)       MHGI represents and warrants that it has disclosed, and continues to
disclose in its Due Diligence website and through email and other forms of
communications, there are no other claims, demands, proceedings, defaults,
obligations, suits, or threats of suit, seizure, or foreclosure against MHGI and
that there is no suit, action, or legal, administrative, arbitration, or other
proceeding pending or threatened which could as of Closing adversely affect
ARIO’s ownership of the MHGI Shares, except as is noted in the Company’s Form 10
K for the period ended December 31, 2006, and its Form 10 Q for the period ended
June 30, 2007 and as disclosed in its Due Diligence.


(e)        MHGI represents and warrants that, except as disclosed in the Due
Diligence provided to ARIO, all of the assets of MHGI are free and clear of all
mortgages, liens, pledges, encumbrances, or security interests of any nature
whatsoever and, upon MHGI transfer of the MGHI Shares to ARIO, all assets and
property of MGHI are, to the best of MHGI’s knowledge, in good operating
condition and repair. Further, to the best of MHGI’s knowledge, there are no
structural or operational defects in any of the existing operations which would
materially affect their continued use in the same manner. MHGI also represents
that MHGI is in default on a number of leases, licenses, commitments, or other
agreements, except as is noted in the Company’s Form 10 K for the period ended
December 31, 2006, and its Form 10 Q for the period ended June 30, 2007 and as
disclosed in its Due Diligence.


(f)        MHGI represents and warrants that except as disclosed in its Due
Diligence, they:  (i) are not in violation of any applicable building, zoning,
occupational safety and health, pension, environmental control or similar law,
ordinance or regulation in relation to their structures or equipment or the
operation thereof or of their business, or any fair employment, equal
opportunity or similar law, ordinance or regulation, or any other law,
ordinance, regulation or order applicable to their business or assets, (ii) have
not received any complaint from any governmental authority, and none is
threatened, alleging that MHGI is in violation of any applicable law, ordinance,
regulation or order, (iii) have not received any notice from any governmental
authority of any pending proceeding to take all or any part of any properties
(whether leased or owned) by condemnation or right of eminent domain and no such
proceeding is threatened, (iv) are not a party to any agreement or instrument,
or subject to any charter or other corporate restriction or judgment, order,
writ, injunction, rule, regulation, code or ordinance, which adversely affects
the business, operations, prospects, properties, assets or condition, financial
or otherwise, of MHGI and (v) are not in violation of, and the execution of this
Agreement and the consummation of the transactions contemplated herein will not
violate, any bankruptcy law, ruling, administrative decision, agreement, or plan
to which MHGI is subject to.
 

 
3

--------------------------------------------------------------------------------

 
 
(g)       MHGI represents and warrants that any and all authorizations,
approvals or other actions by, notices to, or filings with, any governmental
authority, if applicable, required to be obtained or made in connection with
AmeriResource have been obtained or will be made, and that except as disclosed
in its Due Diligence, no consent of any third party is required to be obtained
for the due execution, delivery and performance of this Agreement. Governmental
authorities include all Federal, State and local agencies.


(h)       The warranties and representations set forth in this Article are
ongoing warranties and representations by MHGI and shall survive the Closing.


6.         Representations and Warranties of AmeriResource. AmeriResource makes
the following warranties and representations to MHGI:


(a)       AmeriResource represents and warrants that it has approximately Four
Billion Three Hundred Ninety-eight Million Six Hundred Seventy-four thousand
Three hundred Thirty-seven (4,398,674,337) shares issued and outstanding as of
the date of this agreement.  AmeriResource is duly incorporated and in good
standing as a corporation under the laws of the State of Delaware, and it has
all necessary corporate power and authority to engage in the business in which
it is presently engaged.


(b)       AmeriResource represents and warrants that it has the full right,
power, legal capacity, and authority to enter into, and perform their respective
obligations under this Agreement, and that this Agreement will not conflict with
any other obligations, contracts or agreements of AmeriResource.


(c)       AmeriResource represents and warrants that there are no claims,
demands, proceedings, defaults, obligations, suits, or threats or suit, seizure,
or foreclosure against AmeriResource except as is noted in the company’s Form 10
K for period ended December 31, 2007, and Form 10 Q for period ended September
30, 2008.


(d)       AmeriResource represents and warrants that no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
is required to be obtained or made, and no consent of any third party is
required to be obtained by AmeriResource for the due execution, delivery and
performance of this Agreement.


(e)       AmeriResource understands and acknowledges that the MHGI Shares will
not be registered under the Securities Act nor qualified under any state
securities laws, by virtue of exemptions thereto. AmeriResource has such
experience and knowledge in investment, financial and business matters in
investments similar to the MHGI Shares that it is capable of protecting its own
interest in connection therewith and qualifying for such exemptions. Further,
AmeriResource is acquiring the MHGI Shares through a stock for stock like
exchange for investment purposes only for its own account, and not on behalf of
any other person nor with a view to, or for resale in connection with any
distribution thereof. AmeriResource understands that the certificates
representing the MHGI Shares will be stamped with a legend substantially in the
following form or a similar form:



 
4

--------------------------------------------------------------------------------

 


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.


(f)        The warranties and representations set forth in this Article are
ongoing warranties and representations by AmeriResource and shall survive the
Closing.


7.         Due Diligence.     The Parties hereby acknowledge and agree that
prior to the execution of this Agreement they have conducted such due diligence
as necessary and commercially customary for this Agreement and the transactions
contemplated by it.


8.         Continuing Obligations of the Parties. The Parties hereby agreed
after the Closing to assist and cooperate in good faith with each other on a
timely basis in providing any information or documents, or executing any
documents, necessary or reasonably required to fulfill the Party’s obligations
hereunder.


9.         Default and Cure. In the event some Party fails or refuses to perform
its obligations under this Agreement in a timely manner, then the other Party
may give notice to such other Party of default hereunder.  Said notice shall set
forth with sufficient specificity and particularity the details of said
default.  The Parties to whom said default notice is given shall have thirty
(30) days from the date of the delivery of the notice to either (a) cure the
deficiencies set forth in the notice or (b) give written reply to the notice
setting forth with particularity the reasons for the nonexistence of default or
inability to cure the default(s). In the event the Party receiving notice of
default does not cure such default or set forth reasons for the nonexistence of
default by thirty (30) calendar days from the date of delivery of the notice,
the defaulting Party will be deemed in breach of this Agreement. Upon breach of
this Agreement, the non-breaching Party shall have the right to rescind this
Agreement and the transactions contemplated by it.  In the event this Agreement
is rescinded, the Parties shall take such actions as necessary to give effect to
such rescission.


10.       Indemnification.    The Parties shall indemnify, defend and hold
harmless each other against any and all undisclosed liabilities of the other not
set forth in this Agreement or the exhibits and schedules provided
herewith.   This indemnification shall survive the Closing.


11.       Rescission. Notwithstanding the rescission rights as set forth in
Article 9, in the event MHGI does not become current in its filings on or before
December 31, 2009, and provided that AmeriResource has met all of its
obligations to fund and manage the MHGI filing and audit processes required
under this Agreement, the Agreement may be terminated by mutual written consent
of the parties effective December 31, 2009.



 
5

--------------------------------------------------------------------------------

 


12.       Professional Assistance. Both Parties hereby acknowledge that they had
a full opportunity to seek legal and tax assistance of their own choosing prior
to the execution of this Agreement, and that they have done so, or have
expressly waived their right to such assistance and counsel.


13.       Costs. All costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement and consummation of the transactions contemplated hereby shall be paid
by each Party incurring such costs and expenses.


14.       Securities Laws and Taxation.  Both Parties hereby agree and
acknowledge that the transfer of securities pursuant to this Agreement shall
constitute an exempt isolated transaction and the restricted securities received
in such transfer and exchange do not have to be registered under federal or
state securities laws and regulations.  It is the express intention of the
Parties that this Agreement and the transactions contemplated by it is treated
to the extent possible as a tax-free exchange of stock pursuant to the IRS code
of 1986 (and regulation thereto), as amended.


15.       Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter herein, and supercedes
all prior negotiations, correspondence, understandings, and agreements among the
Parties hereto respecting the subject matter hereof.


16.       Headings.  The article and other headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


17.       Good Faith and Fair Dealing.  The Parties agree that this Agreement
imposes an implied duty of good faith and fair dealing on all the respective
obligations of the Parties.


18.       Amendment and Modification; Waiver of Compliance.  Subject to
applicable law, this Agreement may be amended, modified, and supplemented only
by written agreement signed by the Parties.  Any failure by any Party to this
Agreement to comply with any obligation, covenant, agreement, or condition
contained herein may be expressly waived in writing by the other Party hereto,
but such waivers or failure to insist upon strict compliance shall not operate
as a waiver of, or estoppels with respect to any subsequent or other failure.


19.       Counterpart’s & Facsimile.  This Agreement and its exhibits may be
executed simultaneously in one or more counterparts or by facsimile, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
6

--------------------------------------------------------------------------------

 


20.       Rights of Parties.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties to it and their respective
heirs, legal representatives, successors and assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons not a party to this Agreement, nor shall any provision give any
such third persons any right of subordination or action over or against any
Party to this Agreement.


21.       Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interest, or obligations hereunder shall be assigned by any Party hereto
without the prior written consent of the other Party.


22.       Arbitration.    Any controversy or claim arising out of or relating to
this Agreement or the breach of it, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association, and judgment
on the award rendered may be entered in any court having jurisdiction.


23.       Governing Law and Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without reference
to the conflict of laws principles thereof.  In the event any dispute regarding
this Agreement arises between the Parties and is not resolved at arbitration,
such dispute shall be brought in a proper jurisdiction located within
Clark County, State of Nevada.


24.       Notices.  All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given if delivered by hand, overnight courier, facsimile, or mailed
certified or registered mail with postage prepaid, to the addresses set forth
below:





 
If to ARIO:
AmeriResource Technologies, Inc.
   
3440 E. Russell Road, Suite 217
   
Las Vegas, Nevada 89120
   
Attention: Delmar Janovec
   
TEL: (702) 214-4249
   
FAX: (702)214-4221
   
Email: Delmar@ameriresourcetechnologies.com
       
With a copy to:
Anslow & Jaclin
   
195 Route 9 South
   
Manalapan, NJ 07726
   
TEL:  732 409 1212 
   
FAX: 732 577 1188
   
Attention: Gregg E. Jaclin, Esq.
   
Email: GJaclin@anslowlaw.com
     




 
7

--------------------------------------------------------------------------------

 




 
If to MHGI:
Midnight Holdings Group, Inc.
   
C/O All Night Auto of Troy (Retail Service Center)
   
3872 Rochester Road
   
Troy. MI 48083
   
TEL: (248) 619-9020
   
FAX: (248) 619-0596
   
Attention: Nicholas Cocco
   
Email: nicholas.cocco@amobilepro.com
       
With a copy to:
Anslow & Jaclin
   
195 Route 9 South
   
Manalapan, NJ 07726
   
TEL:  732 409 1212 
   
FAX: 732 577 1188
   
Attention: Gregg E. Jaclin, Esq.
   
Email: GJaclin@anslowlaw.com



25.       Joint Effort to Prepare.  This Agreement has been prepared by the
joint efforts of the attorneys of all of the signatories to this Agreement and
shall not be construed against any particular Party. Should any provision of
this Agreement require judicial interpretation, the Parties hereto agree that
the court interpreting or construing the same shall not apply a presumption that
the terms hereof shall be more strictly construed against one Party by reason of
the rule of construction that a document is to be more strictly construed
against the Party who itself or through its agents prepared the same, it being
agreed that the Parties hereto and their respective agents have participated in
the preparation hereof.


26.       Authority.  Both Parties acknowledge that by execution of this
Agreement they have the right, power, legal capacity, and authority to enter
into, and perform their respective obligations under this Agreement, and no
approvals or consents of any persons other than the Parties are necessary in
connection with this Agreement.  The execution and delivery of this Agreement
have been individually consented to in writing by all the disclosed individuals
of each Party.


 










Signature page to follow.



 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the signatures of the Parties below evidence their approval,
acceptance and acknowledgement of the terms contained in this Agreement.




AMERIRESOURCE TECHNOLOGIES, INC.
 
MIDNIGHT HOLDINGS GROUP, INC.
                 
/s/ Delmar Janovec
 
/s/ Nicholas A. Cocco
         
By: Delmar Janovec
 
By: Nicholas A. Cocco
 
Name: Delmar Janovec
 
Name:  Nicholas A. Cocco
 
Title:  President
 
Title:  Chairman
 








 
9

--------------------------------------------------------------------------------

 


EXHIBIT A


EXCHANGE OF SHARES








MHGI shares transferred to ARIO
MHGI shares received
                       
ARIO shares transferred to MHGI
ARIO shares received
       

 


10

--------------------------------------------------------------------------------